Citation Nr: 1506858	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-28 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether an overpayment based on nonservice-connected pension benefits was properly created.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

In his October 2012 substantive appeal, the Veteran requested a hearing before the Board.  He withdrew his hearing request in May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in statements received with his October 2012 substantive appeal, the Veteran requested information concerning the basis for the debt created by the agency of original jurisdiction (AOJ).  In a June 2014 informal hearing presentation, the Veteran's representative pointed out that the Veteran believed that the AOJ had not adequately explained how his earned income from 2007 to the present had been determined.  It noted that a chart generated by the AOJ and included in Virtual VA (VVA) and designated as a November 18, 2013 Memorandum appeared to assume that the Veteran had an earned income for 2008 and 2009 that was in excess of his actual income.  

The Board observes that the AOJ has made various changes to the overpayment amount based on information it has received over the course of this appeal.  It is not entirely clear to the Board how the AOJ has arrived at the calculated amount currently at issue.  As noted, the Veteran has also questioned the AOJ on this point.  The Board thus concludes that, in order to afford due process to the Veteran, an additional accounting should be made, and the Veteran should be provided an explanation of the basis for the amount at issue and be allowed to respond with any additional information he can provide.  

Accordingly, the case is REMANDED for the following action:

1.  Complete a full audit for the entire period covered by the overpayment at issue, which fully justifies the amounts charged.  Then, provide an accounting to the Veteran, explaining the amount of the overpayment and how it was calculated.  He should be allowed an appropriate period to respond and advised that he may submit any additional information concerning his income for the period covered by the overpayment at issue.

2.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




